Exhibit 10.24

THE WESTERN UNION COMPANY

RESTRICTED STOCK AWARD AGREEMENT — TERMS AND CONDITIONS

1. Pursuant to The Western Union Company 2006 Long-Term Incentive Plan (the
“Plan”), The Western Union Company (the “Company”) hereby grants to you (the
“Executive”) as of the grant date specified on your Restricted Stock Award
Notice (which forms part of this Agreement) (the “Grant Date”), the number of
shares of the Company’s common stock specified on the Restricted Stock Award
Notice (the “Shares”), subject to the conditions and restrictions set forth in
this Agreement. The number of Shares may be adjusted pursuant to paragraph 9
below.

2. The terms of the Plan are hereby incorporated in this Agreement by reference
and made a part hereof. Any capitalized terms used within this Agreement that
are not defined herein shall have the meaning set forth in the Plan.

3. Subject to the other provisions of this Agreement and the terms of the Plan,
on and after the third anniversary of the Grant Date, all restrictions on
Executive’s ownership and control of all (100%) the Shares shall lapse and
Executive may hold, assign, pledge, sell, or transfer all of the Shares in
Executive’s discretion. Subject to the other provisions of this Agreement and
the terms of the Plan, no Shares shall vest prior to the third anniversary of
the Grant Date.

Notwithstanding any other provision of the Plan or this Agreement, in order for
the restrictions on this award to lapse, you must execute and return to the
Company an updated, lawful restrictive covenant agreement if requested by the
Company prior to vesting. Failure to execute such an agreement prior to vesting
will cause the Shares subject to your Award to continue to be subject to
restrictions on ownership and control.

4. The Company may, in its sole direction, withhold and/or sell Shares at such
times and in such amounts without order or instruction from the Executive as may
be necessary in the Company’s judgment to cover taxes, withholding obligations,
securities fees, or other costs, charges, or fees associated with the grant,
vesting, transfer, or other aspects of the Shares. Executive unconditionally
consents to and approves all such actions taken by the Company. Executive (or
any beneficiary or person entitled to act) shall provide the Company with any
forms, documents or other information reasonably required by the Company.

5. Other than as provided in Paragraph 3 above, the Shares may not be sold,
assigned, transferred, pledged, or otherwise disposed of, except by will or the
laws of descent and distribution, or otherwise as provided by the Plan. If
Executive or anyone claiming under or through Executive attempts to make any
such sale, transfer, assignment, pledge or other disposition of Shares in
violation of this Paragraph 5, such attempted violation shall be null, void, and
without effect.

6. Executive will forfeit Executive’s right to the Shares if Executive’s
continuous employment with the Company, a Subsidiary or an Affiliate (as such
terms are defined in the Plan) terminates for any reason (except solely by
reason of a period of Related Employment, as defined in the Plan, or as set
forth in paragraph 7) before the restrictions applicable to those Shares have
lapsed.

 

1



--------------------------------------------------------------------------------

7.

(a) If Executive’s employment with or service to the Company, a Subsidiary or an
Affiliate is terminated effective November 30, 2008 (a “November 30, 2008
Termination”) in accordance with the provisions of subsection 4(a) of the
Employment Agreement entered into as of September 30, 2006 between Western Union
LLC, the Company and the Executive (the “Employment Agreement”), all of the
Shares covered by this Agreement shall vest on March 1, 2008, subject to
Executive not having been terminated for “Cause” (as defined in the Employment
Agreement), death, “Disability” (as defined in the Employment Agreement), or in
connection with a Change in Control between the “February 2008 Termination
Election” (as defined in the Employment Agreement) and November 30, 2008, and
further subject to the Executive’s execution of an Agreement and Release in
accordance with the provisions of the Employment Agreement. If Executive’s
employment is terminated for Cause or on account of death or Disability between
the February 2008 Termination Election and November 30, 2008, or if Executive
fails to execute an Agreement and Release as required by the Employment
Agreement, all of the Shares shall be forfeited.

(b) If Executive’s employment with or service to the Company, a Subsidiary or an
Affiliate is terminated in accordance with subsection 4(b) of the Employment
Agreement, all of the Shares covered by this Agreement shall vest on the date of
the Executive’s termination of employment, subject to Executive not having
previously been terminated for “Cause” (as defined in the Employment Agreement),
death, “Disability” (as defined in the Employment Agreement), or in connection
with a Change in Control, and further subject to the Executive’s execution of an
Agreement and Release in accordance with the provisions of Section 4 of the
Employment Agreement. If Executive fails to execute an Agreement and Release as
required by the Employment Agreement, all of the Shares shall be forfeited.

(c) If Executive dies or becomes disabled (as defined in the Plan) during a
period of continuous employment with the Company, a Subsidiary or an Affiliate
and during the restricted period, and if such death or disability is not subject
to the provisions of subsection 7(a), Executive shall immediately vest as of the
date of such termination of employment in any then-restricted Shares. Executive
shall not vest in any then-restricted Shares by reason of Retirement (as defined
in the Plan).

8. Before the restrictions applicable to the Shares have lapsed, Executive (and
any person succeeding to Executive’s rights pursuant to the Plan) will have
ownership of the Shares, including the right to vote the Shares and to receive
dividends or other distributions made or paid with respect to such Shares.
Regular cash dividends made or paid with respect to the Shares shall accrue
during the restricted period set forth in this Agreement and be paid in cash
upon lapse of the restrictions; provided, however, that if the Company adopts a
shareholder-wide dividend reinvestment program during the restricted period, the
Committee may direct that dividends which are made or paid with respect to the
Shares after the date of adoption of such program be replaced with additional
Restricted Stock Awards with a Fair Market Value equal to such dividends and
which shall be subject to the same terms as this Agreement (in lieu of crediting
Executive with any fractional Shares, the Company may direct that amounts equal
to the fair market value of any such fractional Shares accrue during the
restricted period and be paid

 

2



--------------------------------------------------------------------------------

in cash upon lapse of the restrictions). The indicia of ownership of the Shares
issued to Executive in this Award shall be held by the Company or its authorized
representative during the period restrictions apply to the Shares. The Company
may require Executive to provide a stock power or other instrument of assignment
(including a power of attorney) endorsed in blank, with a guarantee of signature
if deemed necessary or appropriate by the Company, which would permit transfer
to the Company of all or a portion of the Shares in the event such Shares are
forfeited in whole or in part. Unless Executive’s right to the Shares has been
forfeited, the Shares will be released to Executive (or to any person succeeding
to Executive’s rights pursuant to the Plan) at the time the restrictions on the
Shares lapse.

9. In the event of any change in the outstanding shares of the Company by reason
of any stock split, stock dividend, spin-off, recapitalization, merger,
consolidation, reorganization, combination or exchange of shares, distribution
to shareholders other than a regular cash dividend, or other similar change in
capitalization or event occurring after the Grant Date but while any Shares
remain restricted that affects the value of the Shares, the number of Shares
shall be adjusted by the Company to reflect the occurrence of such event.

10. In the event of a Change in Control (as defined in the Plan), any remaining
restrictions applicable to the Shares shall immediately lapse.

11. The terms of this Agreement may be amended from time to time by the
Committee in its sole discretion in any manner that it deems appropriate;
provided, however, that no such amendment shall adversely affect in a material
manner any right of Executive under this Agreement without Executive’s written
consent.

12. Any action taken or decision made by the Company, the Board, or the
Committee or its delegates arising out of or in connection with the
construction, administration, interpretation or effect of the Plan or this
Agreement shall lie within its sole and absolute discretion, as the case may be,
and shall be final, conclusive and binding on Executive and all persons claiming
under or through Executive. By accepting this grant of Shares or other benefit
under the Plan, Executive and each person claiming under or through Executive
shall be conclusively deemed to have indicated acceptance and ratification of,
and consent to, any action taken under the Plan by the Company, the Board or the
Committee or its delegates.

13. This grant of restricted Shares is discretionary, non-binding for future
years and there is no promise or guarantee that such grants will be offered to
the Executive in future years.

14. The validity, construction, interpretation, administration and effect of the
Plan, and of its rules and regulations, and rights relating to the Plan and to
this Agreement, shall be governed by the laws of the State of Delaware and
construed in accordance therewith without giving effect to principles of
conflicts of laws.

 

3